Case 2:21-cv-00087-JAW Document 1-1 Filed 03/29/21 Page 1 of 12 PageID #: 7
                                                      EXHIBIT A
Case 2:21-cv-00087-JAW Document 1-1 Filed 03/29/21 Page 2 of 12   PageID #: 8
Case 2:21-cv-00087-JAW Document 1-1 Filed 03/29/21 Page 3 of 12   PageID #: 9
Case 2:21-cv-00087-JAW Document 1-1 Filed 03/29/21 Page 4 of 12   PageID #: 10
Case 2:21-cv-00087-JAW Document 1-1 Filed 03/29/21 Page 5 of 12   PageID #: 11
Case 2:21-cv-00087-JAW Document 1-1 Filed 03/29/21 Page 6 of 12   PageID #: 12
Case 2:21-cv-00087-JAW Document 1-1 Filed 03/29/21 Page 7 of 12   PageID #: 13
Case 2:21-cv-00087-JAW Document 1-1 Filed 03/29/21 Page 8 of 12    PageID #: 14




             03/10/2021                        /s/ David Strock


                                           Littler Mendelson, P.C.
                                           One Monument Square, Suite 600
                                            Portland, ME 04101
                                              207     774-6001
Case 2:21-cv-00087-JAW Document 1-1 Filed 03/29/21 Page 9 of 12   PageID #: 15
Case 2:21-cv-00087-JAW Document 1-1 Filed 03/29/21 Page 10 of 12   PageID #: 16
Case 2:21-cv-00087-JAW Document 1-1 Filed 03/29/21 Page 11 of 12   PageID #: 17
Case 2:21-cv-00087-JAW Document 1-1 Filed 03/29/21 Page 12 of 12   PageID #: 18
